
	
		II
		110th CONGRESS
		2d Session
		S. 3231
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2008
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the High Seas Driftnet Fishing
		  Moratorium Protection Act and the Magnuson-Stevens Fishery Conservation and
		  Management Act to improve the conservation of sharks.
	
	
		1.Short titleThis Act may be cited as the
			 Shark Conservation Act of
			 2008.
		2.Improved
			 conservation of sharks
			(a)Amendment of
			 High Seas Driftnet Fishing Moratorium Protection ActSection 610(a) of the High Seas Driftnet
			 Fishing Moratorium Protection Act (16 U.S.C. 1826k(a)) is amended—
				(1)in paragraph (1),
			 by redesignating subparagraphs (A) and (B) as clauses (i) and (ii),
			 respectively;
				(2)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C),
			 respectively;
				(3)by striking the
			 matter preceding subparagraph (A), as redesignated by paragraph (2) of this
			 section, and inserting the following:
					
						(a)IdentificationThe
				Secretary shall identify, and list in the report under section 607—
							(1)a nation
				if—
							;
				(4)in paragraph
			 (1)(C), as so redesignated by paragraph (2) of this section, by striking the
			 period at the end and inserting ; or; and
				(5)by
			 adding at the end the following:
					
						(2)a nation
				if—
							(A)fishing vessels of
				that nation are engaged, or have been engaged during the preceding calendar
				year, in fishing activities or practices that target or incidentally catch
				sharks; and
							(B)the nation has not
				adopted a regulatory program to provide for the conservation of sharks,
				including measures to prohibit any removal of the fins of a shark (including
				the tail) and discarding the carcass of the shark at sea, that is comparable to
				that of the United States, taking into account different
				conditions.
							.
				(b)Amendment of
			 Magnuson-Stevens Fishery Conservation and Management ActSection 307(1) of Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1857(1)) is amended—
				(1)by amending subparagraph (P) to read as
			 follows:
					
						(P)(i)to remove any of the fins of a shark
				(including the tail) at sea;
							(ii)to have custody, control, or
				possession of any shark fin aboard a fishing vessel unless it is naturally
				attached to the corresponding carcass;
							(iii)to transfer any shark fin from
				one vessel to another vessel at sea, or to receive any shark fin in such
				transfer, without the fin naturally attached to the corresponding carcass;
				or
							(iv)to land any shark fin that is not
				naturally attached to the corresponding carcass, or to land any shark carcass
				without the fins (including the tail) naturally
				attached;
							;
				and
				(2)by striking the
			 matter following subparagraph (R).
				
